Title: To George Washington from Bartholomew von Heer, 16 December 1780
From: Heer, Bartholomew von
To: Washington, George


                        
                            Sir
                            New Palz Decbr 16th 1780.
                        
                        Agreably to his Excellency’s Orders I have made a Return of my Troop concerning men & Horses,
                            Cloathing & Accoutrements drawn since the 1th Septbr 1779 to the 15th of Decbr 1780, Likewise inclosed the Return
                            of Officers & Men concerning the Depreciation which Return has been demanded by the Adjutt Grl to be sent to Board
                            of War.
                        I have the Honour to acquaint Your Excellency, That in my last being at Newwindsor have represented the
                            present situation of my Troop being in quartered in this Neighboorhood, where I find the greatest Difficulty of being
                            Supplied with forage, If the whole Troop Shou’d remain here.
                        Coll Tillman mentioned, That I wou’d receive an Answer at next saturday instant of His Excellency’s Resolve
                            & Destination.
                        The Difficulty of getting Reparations done for Saddles & Accoutrements, which is very much wanting,
                            & impossible to have it done here, likewise other Reparations to the Troop compels me to beg Your Excellency’s
                            Leave of Absence If the Troop Shou’d not be removed.
                        As all the Clothing Articles are under the Hand of the Taylors in Pensilvania, obliges me to overlook the same
                            & hurry on, That the Cloathing & necessary Articles, which the Men are in want of, get
                            supplied with, & likewise to settle my Accompts & prepair the necessary Articles wanting for the Troop;
                            likewise take off such Horses unfit for present Use. I am waiting with the greatest Regard upon Your Excellencys Answer
                            having the Honour to be Your Excellency’s Most humble & Obediant servant
                        
                            Barthw von Heer
                            Capt. of Light Dragoons
                        
                    